Citation Nr: 0918044	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  04-31 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability as secondary to service-connected removal of the 
coccyx.

2.  Entitlement to service connection for a bilateral knee 
disability as secondary to service-connected removal of the 
coccyx.

3.  Entitlement to service connection for a right hip 
disability as secondary to service-connected removal of the 
coccyx.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to May 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

After reviewing the contentions and evidence of record, the 
Board finds that the issues on appeal are more accurately 
stated as listed on the title page of this decision.

In a February 2009 statement, the Veteran claimed he is 
unable to work and was forced to retire early due to his 
disabilities.  This issue is REFERRED to the RO for 
appropriate action.  

In March 2007, the Board remanded these claims for additional 
development.  Unfortunately, the appeal is again REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of 
this matter, the development directed by the Board in its 
last remand was not accomplished.  Where the remand orders of 
the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the March 2007 remand, the RO/AMC was directed to arrange 
for an addendum to the December 2002 VA examination and 
opinion.  The examiner was instructed to provide an opinion, 
for each claimed disability, as to whether it is at least as 
likely as not that the claimed disabilities are etiologically 
related to the service-connected coccyx removal disability, 
or whether it is at least as likely as not that the claimed 
disabilities are aggravated by the service-connected coccyx 
removal.  Additionally, the examiner was asked to comment on 
the August 2002 opinion of the Veteran' private treating 
physician.  Adequate rationale for all opinions was 
requested.

In March 2009, an addendum opinion was obtained that stated, 
"Symptoms referable to the injury which occurred in 1970 and 
surgery in 1971 where his coccyx (tailbone) was removed [are] 
in my opinion as likely as not related to the injury in 1970 
while on active military duty.  Therefore, it is my opinion 
that his current symptoms are most likely caused by or are a 
result of the injury described above."  

The March 2009 examiner did not comment on the August 2002 
opinion of the Veteran's private treating physician, and did 
not provide adequate rationale for his opinions.  The Court 
has held that a medical opinion that contains only 
conclusions is accorded no weight.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Additionally, the Court has 
found that medical opinions are inadequate when they do not 
address all aspects of a claim when directed to do so by the 
Board and a remand is required when an inadequate medical 
opinion is provided following a Board remand.  Stefl v. 
Nicholson, 21 Vet. App. 120 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain another addendum opinion to 
the December 2002 VA examination, 
conducted by an examiner with the 
appropriate expertise.  If, in the 
opinion of this examiner, another VA 
examination is required, then afford 
the Veteran a new VA examination for a 
lumbar spine disability, a bilateral 
knee disability, and a right hip 
disability.  The examiner should be 
provided with a copy of the March 2007 
Remand, this Remand, and the claims 
files.  

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  
The examiner must state in the 
examination report that the claims 
folder has been reviewed.

The examiner is then requested to 
review all pertinent records associated 
with the claims file and offer comments 
and opinions addressing:

whether it is at least as likely as not 
(i.e., probability of 50 percent), that 
each of the Veteran's current 
disabilities (lumbar, bilateral knee, 
and right hip) had its onset during 
service, is in any other way causally 
related to his active service or is 
caused by or aggravated by any of the 
Veteran's service-connected 
disabilities, including the Veteran's 
coccyx removal disability.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

2.  Additionally, the examiner is asked 
to specifically give an addendum 
opinion/opinion that addresses the 
August 2002 statement by the Veteran's 
private treating physician that, "It is 
possible that some of his current back 
symptoms and arthritis could be related 
to his previous back injury and/or from 
the back surgery." 

All opinions must be supported by a 
clear rationale and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case. 

3.  The RO/AMC must ensure that all 
requested actions have been 
accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completion of the above, the 
RO/AMC should determine if the benefits 
sought should be granted.  If the 
issues remain denied, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
and be afforded an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

